(Por la Corte, a propuesta del
Juez Presidente Sr. del Toro.)
La parte apelada ha presentado una nueva moción de desestima-ción esta vez basándose en que han transcurrido más de treinta días sin que la parte apelante le haya notificado el legajo de la sentencia ni lo haya archivado en la Secretaría de esta corte.
Se trata de la apelación de una sentencia dictada sobre las ale-gaciones. Cuando la parte apelada presentó su primera moción de desestimación, acompañó copias certificadas de los que al parecer son los documentos que constituyen el legajo de la sentencia. Al impug-nar la parte apelante dicha primera moción, hizo lo mismo, pero las copias aparecen certificadas aisladamente.
La apelación se interpuso en febrero 7, 1936, contra sentencia dictada en enero 4 y notificada en enero 8, o sea en tiempo. En marzo 5 siguiente se solicitó de este tribunal una prórroga para ar-chivar la transcripción. Fué concedida, hasta marzo 28. En marzo 27 se pidió otra prórroga, acompañándose una certificación expe-dida por el Secretario de la corte de distrito haciendo- constar que no podía autorizar la certificación por no haber encontrado el caso. .La prórroga fué concedida hasta abril 7, 1936. En abril 6 se radicó en la Secretaría de esta corte otra serie de certificaciones parciales *979que parecen comprender todos los documentos que deben elevarse a esta corte, pero que no contienen la certificación final usual haciéndolo constar así.
Bajo esas circunstancias y tratándose de una parte declarada po-bre que ha venido actuando sin abogado, no es justa la desestimación y en su consecuencia se declara sin lugar, y a los efectos de que el defecto advertido pueda corregirse, se ordena el desglose de la última serie de documentos presentada y su remisión al Secretario de la Corte de Distrito de San Juan a fin de que certifique si constituye el legajo completo de la sentencia recurrida y con su certificación la devuelva a esta corte para que surta en los autos de este caso sus efectos, debiendo la parte apelante entregar a la apelada una copia de dicho legajo, concediéndose para todo ello hasta julio 15, 1936.
El Juez Asociado Sr. Hutchison está conforme con esta resolución sólo en cuanto por ella se declara no haber lugar a la desestimación. El Juez Asociado Sr. Córdova Davila no intervino.